                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL, INC.,           )
a Florida corporation,
                                         )
      Plaintiff,
                                         )
v.                                             Case No. 3:17-cv-1054-J-32JRK
                                         )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF                 )
REVOCABLE TRUST, a Florida trust,
                                         )
      Defendant.
                                         )

DINA KLEMPF SROCHI, as Trustee           )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,        )

      Counterclaim Plaintiff,            )

v.                                       )

FOODONICS INTERNATIONAL, INC.,           )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                          )

      Counterclaim Defendants.           )

                                         )


      COUNTERCLAIM PLAINTIFF’S NOTICE OF COMPLIANCE WITH
     SPECIAL MASTER ORDER REGARDING TRUST’S PRIVILEGE LOG

      Pursuant to the Special Master Order Regarding Trust’s Privilege Log (the

“Order”; Doc No. 241), dated March 20, 2020, counterclaim plaintiff Dina Klempf

Srochi, as Trustee of the Laura Jean Klempf Revocable Trust (the “Trust”), submits

this Notice of Compliance with the Order, which required the Trust to produce the
documents identified in Exhibit A to the Order to the counterclaim defendants on or

before April 6, 2020 and to file a notice of compliance with the Court. On April 6,

2020, the Trust complied with the Order by producing, through its e-discovery vendor,

the documents identified in Exhibit A to the Order to the counterclaim defendants.



                                           SMITH HULSEY & BUSEY


                                           By:    /s/ James H. Post
                                                  James H. Post
                                                  Michael E. Demont
                                                  R. Christopher Dix

                                           Florida Bar Number 0175460
                                           Florida Bar Number 364088
                                           Florida Bar Number 036988
                                           One Independent Drive, Suite 3300
                                           Jacksonville, Florida 32202
                                           (904) 359-7700
                                           (904) 359-7708 (facsimile)
                                           jpost@smithhulsey.com
                                           mdemont@smithhulsey.com
                                           cdix@smithhulsey.com

                                           Attorneys for Counterclaim Plaintiff, Dina
                                            Klempf Srochi, as Trustee of the Laura
                                            Jean Klempf Revocable




                                          2
                                     Certificate of Service

           I certify that on this 6th day of April, 2020, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system,

which will send a Notice of Electronic Filing to all CM/ECF participants in this case.

I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to the following non-CM/ECF participants: Michael G. Tanner, Esq.

(mtanner@gunster.com), 225 Water Street Suite 1750, Jacksonville, Florida 32202.


                                                               /s/ James H. Post
                                                                  Attorney
01064775




                                                3
